DETAILED ACTION

This is the initial Office action based on the application filed on June 18, 2019. Claims 1-20 are currently pending and have been considered below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al (US Patent Application Publication 2012/0005307) in view of Bower et al (US Patent Application Publication 2018/0336061).

	Claims 1, 9 and 17: discloses a system a method and a device comprising: 
receiving, by a transfer server, a file [0048]. [“A new file is sent to the virtualization system 115 for uploading to the storage composition 140.”]
determining, by the transfer server, a file size of the file [0048]. [“Once received, the local filter 214 determines the file size of the new file…”]
identifying, by the transfer server, a destination device for the file [0048]. [“The local filter 214 then reads the location metadata 220 and determines whether the new file can be accommodated within the available space at one or more storage spaces…”]
determining, by the transfer server, an available disk space for the destination device [0048].
comparing, by the transfer server, the available disk space for the destination device to the file size of the file [0048]. [See at least determining if “available space is greater than the file size of the new file”.]
determining, by the transfer server, that the available disk space for the destination device is less than the file size of the file [0048]. [“If none of the entries indicates that the available space is greater than the file size of the new file, the local filter 214 generates an error signal.”]
determining, by the transfer server, a file type for the file based on content within the file in response to determining that the available disk space for the destination device is less than the file size of the file [0048]. [See at least identifying a “file type” in response to transfer a file.]
identifying, by the transfer server, metadata linked with the determined file type, wherein the metadata identifies type of information in the file [0048]. [See at least all listed metadata included in a transfer request.]

However, Das does not explicitly disclose extracting, by the transfer server, a first portion of data from the file corresponding with the identified metadata; and sending, by the transfer server, the first portion of data to the destination device.
However, Bower [0013] discloses extraction at least a portion of the file with its data based at least on metadata such as size and sending it to a storage device.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Das with Bower. One would have been motivated to do so in order to make sure that information that needs to be sent is sent when not enough space is available for all information.
	Claims 2, 10 and 18: Das as modified discloses the system, the method and the device of Claims 1, 9 and 17 above, and Das further discloses:
	storing, by the transfer server, the file in a database [0048]. [Also, see Bower [0013].]
sending, by the transfer server, a link for accessing the file to the destination device [0032]. [See at least where the “storage space 135 provides a link”.]


Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al (US Patent Application Publication 2012/0005307) in view of Bower et al (US Patent Application Publication 2018/0336061) and further in view of Yoon et al (US Patent Application Publication 2016/0034539).

	Claims 3, 11 and 19: Das as modified discloses the system, the method and the device of Claims 1, 9 and 17 above, but Das alone does not explicitly disclose wherein: the metadata identifies keywords; and extracting the first portion of data comprises: employing natural language processing to identify data within the file associated with the keywords; and extracting the data associated with the keywords.
	However, Yoon [0192] discloses extracting metadata including keywords extracted from metadata.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Das with Yoon. One would have been motivated to do so in order to identify if particular data is present in metadata.


Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al (US Patent Application Publication 2012/0005307) in view of Bower et al (US Patent Application Publication 2018/0336061) and further in view of Bastide et al (US Patent Application Publication 2017/0060945).

	Claims 4, 12 and 20: Das as modified discloses the system, the method and the device of Claims 1, 9 and 17 above, but Das alone does not explicitly disclose wherein: the metadata identifies information associated with a high priority; and extracting the data comprises: identifying data within the file that corresponds with the information associated with the high priority; and extracting the data corresponding with the information associated with the high priority.
	However, Bastide [0068] discloses identifying priority score of metadata and extracting its data based on higher scores.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Das with Bastide. One would have been motivated to do so in order to identify more important data and extract it.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al (US Patent Application Publication 2012/0005307) in view of Bower et al (US Patent Application Publication 2018/0336061) and further in view of Vijayan (US Patent Application Publication 2012/0254364).

Claims 5 and 13: Das as modified discloses the system and the method of Claims 1 and 9 above, but Das alone does not explicitly disclose determining, by the transfer server, a predetermined time period has elapsed after sending the first portion of data to the destination device; extracting, by the transfer server, a second portion of data from the file corresponding with the identified metadata; and sending, by the transfer server, the second portion of data to the destination device.
However, Vijayan [0011] discloses sending a second portion of a file after a certain time period elapsed since sending of a first portion.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Das with Vijayan. One would have been motivated to do so in order to save bandwidth by sending only portions of a large file.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al (US Patent Application Publication 2012/0005307) in view of Bower et al (US Patent Application Publication 2018/0336061) and further in view of Chai et al (US Patent Application Publication 2006/0149997).

Claims 6 and 14: Das as modified discloses the system and the method of Claims 1 and 9 above, but Das alone does not explicitly disclose determining, by the transfer server, the file is corrupt; and sending, by the transfer server, a request to a backup data source for a copy of the file.
However, Chai [0012] discloses requesting for a backup copy of a file if a file is corrupted.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Das with Chai. One would have been motivated to do so in order to be able to access data from a requested file.


Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al (US Patent Application Publication 2012/0005307) in view of Bower et al (US Patent Application Publication 2018/0336061) and further in view of Taveniku et al (US Patent Application Publication 2017/0060893).

Claims 7 and 15: Das as modified discloses the system and the method of Claims 1 and 9 above, but Das alone does not explicitly disclose wherein sending the first portion of data to the destination device comprises: generating a new file that comprises the first portion of data; and sending the new file to the destination device.
However, Taveniku [0006] discloses that a new file may be made using a portion of an original file. Also, see Bower [0013] for sending portions of a file.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Das with Taveniku. One would have been motivated to do so in order to be able to work on smaller or more relevant portions of a file.
Claims 8 and 16: Das as modified discloses the system and the method of Claims 1 and 9 above, but Das alone does not explicitly disclose wherein the new file is a different file format than the received file.
However, Taveniku [0006] discloses that a new file may be made using a portion of an original file and it may be transformed into a different format.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Das with Taveniku. One would have been motivated to do so in order to be able to at least be able to display a portion of a file to a user in a displayable format.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Piccinini et al (2012/0151067) describes at least sending portion of a file if the file is greater in size that available memory.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163